Citation Nr: 0607765	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from November 1968 to October 
1969.

The issue of entitlement to service connection for paranoid 
schizophrenia was denied by the Board of Veterans' Appeals 
(Board) in September 1974.  At that time, it was found that 
the veteran's paranoid schizophrenia had pre-existed service 
and had not been aggravated by that service.  Moreover, it 
was found that schizophrenia had not been incurred in or 
aggravated by service.

This appeal arose before the Board from a March 2003 rating 
decision of the above Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for paranoid schizophrenia.  In January 
2006, the veteran testified at a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
paranoid schizophrenia in September 1974.

2.  Additional evidence submitted since that time fails to 
show that the veteran's paranoid schizophrenia was aggravated 
by service, or that it began in service or had manifested to 
a compensable degree within one year of his separation.



CONCLUSION OF LAW

Evidence received since the Board denied entitlement to 
service connection for paranoid schizophrenia in 1974 is not 
new and material, and the September 1974 decision of the 
Board may not be reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107, 7104(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156, 3.306, 3.307, 3.309, 20.1105 (2000 & 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As noted above, generally under the VCAA, VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c), (d) (2005).  
Although a person seeking to reopen a claim is a claimant 
under the terms of the VCAA and the duty to notify pertains 
to claimants (see Quartuccio, 16 Vet. App. at 187), the duty 
to assist in obtaining evidence necessary to substantiate a 
claim does not apply to applications filed before August 29, 
2001, to reopen a previously disallowed claim.  
(applicability rules for 38 C.F.R. § 3.159 as amended).  
Under the law in effect at the time of the veteran's April 
2000 application to reopen his claims, VA had no duty to 
assist him to develop evidence in support of his claim until 
the previously disallowed claim was reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218 (1999).

VA in not obligated to assist in developing evidence to 
reopen a previously denied claim by providing medical 
examinations or obtaining a medical opinion until the claim 
is reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) (2005).

This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3,156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  Consequently, this appeal is decided under 
the older version of the regulations.

II.  Applicable laws and regulations

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).  

The regulation in effect prior to August 29, 2001, stated 
that new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war and a psychosis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.306(a) (2005).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 2002 & Supp. 2005); 38 C.F.R. § 3.306(b) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

The evidence that was of record at the time of the September 
1974 denial by the Board will be briefly summarized.  The 
service medical records showed that the veteran was 
psychiatrically normal at the time of his entry into active 
service.  In August 1969, he was brought in by the Military 
Police for strange behavior and for suspected possession of 
marijuana.  The examiner felt that the veteran had a severe 
character and behavior disorder, which was diagnosed as a 
passive-aggressive personality disorder.  A psychiatric 
evaluation was conducted in October 1969.  His affect was 
appropriate, reality testing was adequate, and there was no 
apparent thought disorder.  The examiner opined that the 
veteran's expressed belief in alleged supernatural powers, 
and his ability to read minds and to talk to the dead were 
not evidence of a thought disorder but were a "cultural 
syndrome among Negro Baptist groups, complemented by 
continual references to Biblical dictates."  A passive-
aggressive personality disorder was again diagnosed.  While 
the Board certainly would not endorse the examiner's 
reference to a racially based cultural syndrome, it is clear 
that the physician did not diagnose a psychotic disorder.

On the history section of the October 1969 separation 
examination, the veteran checked "Yes" next to nervous 
trouble, which he noted had been present for about six 
months.  No psychiatric diagnosis was noted, although it was 
commented that he had been seen by the Division Psychiatrist.

The veteran was hospitalized by VA in February 1972.  On 
admission, he was confused and very agitated.  The diagnosis 
was psychosis with drug intoxication and paranoid 
schizophrenia, in remission.  In February 1974, a VA opinion 
was offered which indicated that the passive-aggressive 
personality disorder and the post-service paranoid 
schizophrenia were two separate and unrelated disorders.  A 
VA examination was conducted in March 1974.  The mental 
status examination noted that he was cooperative, very tense, 
and preoccupied.  There was marked flattening of affect, and 
he was suspicious.  He referred to having visions and hearing 
voices.  He thought people were out to kill him, and he said 
that he could read minds.  The diagnosis was paranoid 
schizophrenia.

The Board denied the veteran's claim for service connection 
in September 1974, finding that his psychiatric disorder had 
pre-existed service and had not been aggravated by that 
service.  It was further found that paranoid schizophrenia 
had not been incurred in or aggravated by service.

The evidence added to the record in the veteran's request to 
reopen his claim includes numerous outpatient treatment 
records and hospitalization reports.  These reflect his 
continued diagnosis of, and treatment for, paranoid 
schizophrenia.  None of these records indicates that the 
condition was aggravated during service, or began either in 
service or was manifested to a compensable degree within one 
year of his separation from service.  

At his Travel Board hearing before the undersigned in January 
2006, the veteran stated that he had not had any psychiatric 
symptoms prior to service.  He could not think of any 
particular incident in service that would have aggravated his 
mental condition.  He commented that he had been taken to the 
stockade, although he could not recall why.  He did recall 
that he had been given Thorazine.  He said that he was facing 
a Court Martial in service; he also stated that he did not 
think that such records had been considered.  He also 
believed that there might be more service medical records 
available that should be considered.

After a careful review of the evidence of record, the Board 
finds that the additional evidence which the veteran has 
submitted is not "new and material."  Accordingly, his 
claim is not reopened, and the September 1974 decision by the 
Board remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record had not shown that the veteran's 
paranoid schizophrenia was related to his period of service.  
It showed post-service treatment for paranoid schizophrenia 
which had first been demonstrated some three years after his 
discharge from service.

The Board found in 1974 that the veteran's psychiatric 
condition had pre-existed service and had not been aggravated 
by that service; nor had it been shown that it had been 
incurred in or aggravated by service.  The evidence added to 
the record after the 1974 Board denial consists of post-
service treatment records, showing his diagnosis of paranoid 
schizophrenia.  They do not show any indication that this 
condition was in any way related to his service.  They do not 
indicate that his service aggravated any pre-existing 
condition, or that the symptoms noted in service were an 
early manifestation of the subsequently diagnosed 
schizophrenia.

The veteran has contended that not all the service medical 
records are in the claims folder.  However, the National 
Personnel Records Center had been requested to provide all 
available records, which they did in 1970.  There does not 
appear to be any objective indication that there are 
additional records available that should be obtained.  While 
the veteran believes that his current paranoid schizophrenia 
is related to his period of service, he is not competent, as 
a layperson, to render an opinion as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board appreciates the veteran's sincere testimony at his 
hearing before the undersigned, and the support of his nephew 
who accompanied him to the hearing.  However, because the 
veteran has not submitted new evidence, he has not fulfilled 
the requirement of presenting "new and material" evidence 
to reopen his claim for service connection for paranoid 
schizophrenia.  Since it has been demonstrated that no new 
evidence has been submitted, no further analysis is needed, 
for the evidence could not be "new and material" if it is 
not new.  Smith v. West, 12 Vet. App. 312 (1999).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for paranoid 
schizophrenia, the benefit sought on appeal is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


